Citation Nr: 1607551	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  13-34 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a right knee disability, claimed as right knee meniscus tear residuals post surgical repair.

2. Entitlement to an increased disability rating for service-connected lumbosacral spinal facet orthropathy and degenerative changes, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2007 to December 2007, and from February 2009 to February 2010. The Veteran was also a member of the National Guard from May 2007 to September 2011, with periods of inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. The September 2012 rating decision denied service connection for right knee disability, claimed as right knee meniscus tear residuals post surgical repair, and evaluated the Veteran's lumbosacral spinal facet arthropathy and degenerative changes at 20 percent disabling effective July 22, 2012.

In November 2015, the Veteran testified at a video conference hearing at the RO in St. Paul, Minnesota, before the undersigned Veterans Law Judge sitting at the Central Office in Washington, DC. A transcript of the hearing is associated with the claim. 

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

I. Service Connection for a Right Knee Disability

The Veteran seeks service connection for a right knee disability. Although the Veteran claims that an injury to his right knee occurred during inactive duty for training, the Veteran's service treatment records and VA treatment records do not timely document the knee injury. 

At the November 2015 hearing, the Veteran stated that he was playing basketball as part of his inactive duty for training in March 2011, when he went to move towards the hoop he heard a pop in his knee. However, the Veteran contends that he was told he should not go see a doctor until he was "approved by battalion," to ensure that all of his paperwork was in so that the cost of the exam would be covered. He also contends that he was told to see the doctor at the Rosemount Armory, but that she was unable to see soldiers that day because she was not on active duty for training. The Veteran explained that in September he was finally given the okay to see a doctor about his knee, and that he made an appointment and was able to be seen in October 2011 at the Minneapolis VA medical center. 

The Veteran was afforded a VA examination in September 2012 and May 2015. Upon review of the September 2012 VA examination report, May 2015 VA examination report, and hearing testimony, the Board has determined that an additional VA examination is necessary before making its decision. Discrepancies in the Veteran's account and the facts laid out in the VA examination reports indicate possible miscommunication or misunderstanding between the Veteran and the examiners. Furthermore, at the November 2015 hearing, the Veteran requested a new VA examination, stating that he felt the exam and examination report were bias, inadequate, and lacked appropriate medical support. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board remands the matter for a new VA examination. The Board directs the examiner's attention to the Veteran's testimony as to the in-service injury and proximal documentation and treatment, along with the several buddy statements of record. 

II. Increased Disability Rating for Service-Connected Lumbosacral Spinal Facet Orthropathy and Degenerative Changes

The Veteran is in receipt of a 20 percent disability rating, effective July 22, 2012, for service-connected lumbosacral spinal facet orthropathy and degenerative changes. The Veteran contends that his back disability warrants an increased rating and that his condition has worsened. 

At the November 2015 video conference hearing, the Veteran requested that the record remain open for 60 days to submit additional medical evidence. The Veteran noted that he recently had an MRI and that he wanted to submit the results. The Veteran also noted that he has been participating in a pain clinic, and has been treated by the VA for over three years. 

Since the November 2015 hearing, the MRI results have not been submitted to be added to the record. Furthermore, any updated treatment or clinic records have not be added to the record. Because the Veteran's entire history is reviewed when making disability evaluations, the record must be complete for such increased rating determinations to be made. See Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Therefore, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for an increased rating so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also remands this matter for a new VA examination. At the November 2015 hearing, the Veteran stated that his back disability has worsened, and asserted that his June 2015 VA examination was cursory at best. Upon review of the record, the Board finds that the June 2015 examination is insufficient for increased rating purposes. The June 2015 examination does not contain specific range of motion measurements, and the last examination that contained specific range of motion measurements dates back to September 2012. The Board remands this matter for a new VA examination, to include new range of motion measurements that adequately reflect the current level of severity of Veteran's back disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private treatment records associated with his back and right knee disabilities, to include pain clinic and MRI reports.

For those records that are considered private medical records, contact the Veteran and request that he submit or authorize for release such records. Then, make appropriate efforts to obtain any records so authorized for release. All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

Ensure that all outstanding records are associated with the file.

2. Following completion of the above directive, schedule the Veteran for a VA examination of his right knee disability. The updated claims file and this remand must be made available to and reviewed by the examiner. The examiner must note that the claims file and this remand have been reviewed. 

The examiner is to answer the following questions: 
(a) Given the type of injury, is it at least as likely as not (a fifty percent probability or greater) that the Veteran could have waited the amount of time that he did before seeking treatment and care for the claimed March 2011 right knee  injury?  
(b) Is it as likely as not that the current right knee disability was the result of an in-service injury?

When considering this question, the examiner is to carefully consider all lay statements of record, in addition to all service treatment records, VA treatment records, and private treatment records. Particularly, of record are buddy statements from B.R., R.S., and S.P.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Following completion of the first directive, schedule the Veteran for a VA examination of his lumbosacral spinal facet orthropathy and degenerative changes. The updated claims file and this remand must be made available to and reviewed by the examiner. The examiner must note that the claims file and this remand have been reviewed. 

The exam is to clarify the severity of the Veteran's back disability, to include any associated limitation of forward flexion, favorable ankylosis, and unfavorable ankylosis of the thoracolumbar spine, as well as any unfavorable ankylosis of the entire spine. 

The examiner must outline findings of range of motion and ankylosis, specifically noting any significant changes in severity and the approximate date of the change in severity.

In addition, the examiner must discuss whether the Veteran's back disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorders. If feasible, this determination should be expressed in terms of the degree of additional range of motion lost. The examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his back repeatedly over a period of time.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Review the claims file and examination report to ensure compliance with this remand. 

5. Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal. If the benefit on appeal remains denied, furnish the Veteran and his representative with an SSOC, and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


